—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules prohibiting inmates from refusing to obey a direct order and engaging in conduct which creates a disturbance or involves the threat of violence. The misbehavior report relates that following a level II incident on petitioner’s cell block, petitioner refused to obey a correction officer’s order to leave his cell and yelled obscenities at the officer. This report, corroborated by the testimony of the correction officer who wrote it and two other officers who witnessed the incident, provide substantial evidence to support the finding of guilt (see, Matter of Villaneuva v Coombe, 237 AD2d 818, 819). *904Petitioner’s exculpatory version of the events in question created a credibility issue for the Hearing Officer to resolve (see, Matter of Contrera v Coombe, 236 AD2d 661, 662). We have examined petitioner’s remaining claim of Hearing Officer bias and find it to be without merit.
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.